UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 SAULT STE. MARIE TRIBE OF
 CHIPPEWA INDIANS,

                        Plaintiff,
                                                       Case No. 1:18-cv-02035 (TNM)
                        v.

 DAVID BERNHARDT, in his official
 capacity as United States Secretary of the
 Interior et al.,

                        Defendants.


                                     MEMORANDUM OPINION

       The Sault Ste. Marie Tribe of Chippewa Indians (the “Sault Tribe”) seeks to compel the

U.S. Department of the Interior to take certain parcels of land into trust for it. Before the Court

are motions to intervene from the Saginaw Chippewa Indian Tribe of Michigan (the “Saginaw

Tribe”) and the Nottawaseppi Huron Band of the Potawatomi (“NHBP” and, with the Saginaw

Tribe, the “Intervenor Tribes”). MGM Grand Detroit, L.L.C., Detroit Entertainment, L.L.C., and

Greektown Casino, L.L.C. (collectively, the “Casinos”) also seek to intervene. Because the

Intervenor Tribes and the Casinos have shown that they have standing to intervene, and because

they meet the intervention requirements of Federal Rule of Civil Procedure 24, the Court will

grant their motions.


                                                  I.


       The Michigan Indian Land Claims Settlement Act (“MILCSA”) governs the division,

use, and distribution of money judgments awarded by the Indian Claims Commission to tribes in

Michigan. See MILCSA, Pub. L. No. 105-143, 111 Stat. 2652 (1997). Section 108 of MILCSA
established a trust fund for the Sault Tribe comprised in part of these money judgments.

111 Stat. at 2660. Interest and other investment income from this fund can be used “for

consolidation or enhancement of tribal lands.” Id. at 2661. MILCSA also provides that “[a]ny

lands acquired using amounts from interest or other income of the [trust fund] shall be held in

trust by the Secretary [of the Interior] for the benefit of the tribe.” Id. at 2662.

          Relying on these provisions, the Sault Tribe submitted two requests to the U.S.

Department of the Interior (the “Department”) to take parcels of land into trust. Compl. 12, ECF

No. 1. 1 Though the tribe’s land and members are located mainly in Michigan’s Upper Peninsula,

the parcels it asked the Department to take into trust are in the Lower Peninsula. Id. at 10-11.

The tribe intends to open casinos on this land. Id. at 11.

          The Department denied the Sault Tribe’s requests. Id. at 18. It found that the tribe failed

to establish that “acquisition of the Parcels would effect the consolidation or enhancement of

tribal lands.” Compl. Ex. VI at 2, ECF No. 1-6. The Department explained that the parcels of

land are roughly 300 miles away from the tribe’s headquarters and that the tribe had not shown

how the parcels would enhance the value of its existing landholdings. Id. at 3-4. The

Department added that “parcels must be contiguous to effect a ‘consolidation,’ and consolidation

of the Tribe’s position is not the same as a ‘consolidation . . . of tribal lands’ as required by

MILCSA.” Id. at 2 n.9.

          The Sault Tribe then filed this suit against the Department and its Secretary (together, the

“Government”). 2 It alleges that the Department lacks the authority to determine whether a land

purchase is a “consolidation or enhancement of tribal lands.” Compl. 23-24. It also argues that


1
    All citations are to the page numbers generated by ECF.
2
  David Bernhardt became the Secretary of the Interior earlier this month. He was therefore
automatically substituted as a named defendant under Federal Rule of Civil Procedure 25(d).


                                                     2
the “Department’s geographic-proximity requirement” is “unreasonable, inconsistent with any

sensible construction of Section 108 of MILCSA, and arbitrary and capricious” in violation of

the Administrative Procedure Act (the “APA”). Id. at 24. Based on these and other arguments,

the Sault Tribe asks the Court to vacate the Department’s denial and order it to take the parcels

of land into trust. See id. at 25-30.

        The Intervenor Tribes and the Casinos seek to join the case as defendants. The Casinos,

operating in Detroit, argue that the proposed casinos would be close enough to their own

facilities to “divert a substantial portion of [their] customers and the associated revenues.” Mot.

for Leave to Intervene at 5, ECF No. 18-1 (“Casinos’ Mot.”). They contend that they have a

legally protectable interest in being free from this increased competition and that their economic

interests would be impaired if the Court grants the tribe the relief it seeks. Id. And the Casinos

suggest that the Department will not adequately represent their private commercial interests

given its role as an advocate for the public and for its own governmental interests. Id.

        Like the Casinos, the Intervenor Tribes assert a need to intervene to protect their

economic interests. See Mot. to Intervene at 8-9, ECF No. 16-1 (“Saginaw Tribe’s Mot.”); Mot.

to Intervene as a Def. at 8, 10, ECF No. 20 (“NHBP’s Mot.”). The Intervenor Tribes also argue

that they have an interest in ensuring that the MILCSA and state agreements through which

Indian tribes in Michigan operate casinos are interpreted correctly. See Saginaw Tribe’s Mot. at

14-15; NHBP’s Mot. at 11-12.

        The Sault Tribe opposes the motions to intervene. It argues that the proposed casino will

not be a direct and immediate result of any decision taken by this Court, and that “a general

interest in blocking potential future gaming does not satisfy” the intervention requirements set

forth in Federal Rule 24. Pl.’s Opp. to Proposed Intervenors’ Mots. to Intervene at 24, ECF No.




                                                 3
28 (“Pl.’s Opp.”) (emphasis in original). The tribe also suggests that state agreements about

gaming are “irrelevant,” as they have “no bearing on the proper application of MILCSA.” Id. at

25.

       The Government opposes only the Casinos’ motion. See Fed. Defs.’ Opp. to the Detroit

Casinos’ Mot. to Intervene, ECF No. 29 (“Defs.’ Opp.”). It contends that an economic injury

“which results from lawful competition cannot, in and of itself,” confer standing on the Casinos

to intervene. Id. at 7. Like the Sault Tribe, the Government argues that a potential order in favor

of the tribe would constitute “at most, the first step in the direction of future competition.” Id. at

8. And the Government believes that it will adequately represent the interests of the Casinos, as

they “share the same ultimate objective: to uphold Interior’s decision.” Id. at 9.


                                                   II.


       Federal Rule of Civil Procedure 24 establishes two paths to intervention. A party has the

right to intervene when it “claims an interest relating to the property or transaction that is the

subject of the action” and “disposing of the action may as a practical matter impair or impede the

movant's ability to protect its interest, unless existing parties adequately represent that interest.”

Fed. R. Civ. P. 24(a)(2).

       To intervene as a matter of right, the moving party must meet four requirements. First,

“the application to intervene must be timely.” SEC v. Prudential Sec. Inc., 136 F.3d 153, 156

(D.C. Cir. 1998). Second, the movant “must demonstrate a legally protected interest in the

action.” Id. Third, “the action must threaten to impair that interest.” Id. And fourth, the movant

must show that no existing party to the action “can be an adequate representative of the

[movant’s] interests.” Id.




                                                   4
       Rule 24 also provides the Court discretion to permit a party to intervene if the it “has a

claim or defense that shares with the main action a common question of law or fact.” Fed. R.

Civ. P. 24(b)(1)(B). Permissive intervention “is an inherently discretionary enterprise” that

affords the Court “wide latitude.” EEOC v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046

(D.C. Cir. 1998). Like intervention as a matter of right, permissive intervention requires a timely

motion. Id. It also requires an independent ground for subject matter jurisdiction. Id.

       Because “a Rule 24 intervenor seeks to participate on an equal footing with the original

parties to the suit, [it] must satisfy the standing requirements imposed on those parties.” City of

Cleveland v. Nuclear Regulatory Comm’n, 17 F.3d 1515, 1517 (D.C. Cir. 1994). Thus, the

intervenor must, to establish Article III standing, allege an injury in fact that is “concrete,

particularized, and actual or imminent; fairly traceable to the challenged action; and redressable

by a favorable ruling.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013). A potential

intervenor’s Article III standing “presents a question going to this [C]ourt’s jurisdiction” and is

thus addressed first. See Fund for Animals, Inc. v. Norton, 322 F.3d 728, 732 (D.C. Cir. 2003).


                                                   III.


       The Intervenor Tribes and the Casinos have established standing to intervene. Consider

first the Intervenor Tribes. NHBP alleges that if the Sault Tribe “puts casinos in [the planned

locations], NHBP would lose approximately 30 percent of the market for its FireKeepers casino

in Battle Creek—nearly $100 million annually in gross revenue—and would have to lay off

nearly 500 employees.” NHBP’s Mot. at 8. It contends that, should the Court order the

Department to take the parcels of land into trust, the Sault Tribe will be free to open its gaming

facilities, causing NHBP economic harm. See id.




                                                   5
         Similarly, the Saginaw Tribe asserts that the Sault Tribe’s plans will create new casinos

“located within metropolitan markets that the Saginaw Tribe relies upon to draw many of its

customers.” Saginaw Tribe’s Mot. at 9. This, in turn, will “directly threaten [the tribe’s] funding

streams, restricting [its] ability to provide essential governmental services to its own membership

and neighbors.” Id. In other words, the Intervenor Tribes allege harm to their economic interests

that would result from the Department taking the parcels of land into trust.

         More, the Intervenor Tribes claim an interest in the correct interpretation and application

of MILCSA, the Indian Gaming Regulatory Act (the “IGRA”), and agreements between the

State of Michigan and the tribes. See Saginaw Tribe’s Mot. at 9; NHBP’s Mot. at 4. The IGRA

permits a tribe to operate casinos on Indian lands “only if such activities are conducted in

conformance with a Tribal-State compact entered into by the Indian tribe and the State.”

25 U.S.C. § 2710(d)(1)(C). The Sault Tribe, the Saginaw Tribe, and five other Indian tribes

executed compacts with Michigan in 1993. See 58 Fed. Reg. 63,262 (Nov. 30, 1993). 3 Section 9

of these compacts provides that:

         An application to take land in trust for gaming purposes pursuant to § 20 of IGRA
         (25 U.S.C. § 2719) shall not be submitted to the Secretary of the Interior in the
         absence of a prior written agreement between the Tribe and the State’s other
         federally recognized Indian Tribes that provides for each of the other Tribes to
         share in the revenue of the off-reservation gaming facility that is the subject of the
         § 20 application.

See, e.g., Sault Tribe Compact, ECF No. 20-1 at 13 (emphasis added).

         The Intervenor Tribes argue that, as federally recognized Michigan tribes, they are among

the intended third-party beneficiaries of the compacts. See Saginaw Tribe’s Mot. at 10; NHBP’s

Mot. at 4. And they contend that “an order from this Court requiring Interior to approve [the

Sault Tribe’s] trust applications [would] violate Section 9 [of the compacts],” because there is


3
    NHBP executed a compact with Michigan in 1998. See 64 Fed. Reg. 8111 (Feb. 18, 1999).


                                                   6
currently no revenue-sharing agreement between the Sault Tribe and the Intervenor Tribes for

the former’s proposed casinos. NHBP’s Reply at 8. These contractual interests, they suggest,

bolster their standing to intervene.

       The Court agrees. Courts in this jurisdiction have often found that similar economic and

regulatory interests justify intervention. See WildEarth Guardians v. Jewell, 320 F.R.D. 1, 4

(D.D.C. 2017) (citing, among other cases, Fund for Animals, 322 F.3d at 737). In Fund for

Animals, for instance, a wildlife conservation organization sued the Department, alleging that it

had violated the Endangered Species Act by failing to characterize the argali sheep as

endangered in Mongolia, and by issuing permits for hunters to import killed argali into the

United States. 322 F.3d at 730.

       Mongolia’s Ministry of Nature and Environment sought to intervene as a defendant. Id.

at 731. The Ministry alleged that “fees paid by sport hunters are the primary source of funding

for its argali conservation program.” Id. at 733. It argued that it had standing because, if the

court ordered the Department to bar hunters from importing argali into the United States, “the

revenues that support the conservation program will decline.” Id.

       The D.C. Circuit agreed. It concluded that the “threatened loss of tourist dollars, and the

consequent reduction in funding for Mongolia’s conservation program, constitute a concrete and

imminent injury [that] is fairly traceable to the regulatory action.” Id. It therefore held that the

Ministry had standing to intervene, noting that Mongolia “benefits from [the Department’s]

current regulations, and . . . would suffer concrete injury if the court were to grant the relief the

plaintiffs seek.” Id.

       So too here. The Department’s decision not to take the parcels of land into trust has

prevented the Sault Tribe from opening gaming facilities that compete with the Intervenor




                                                   7
Tribes. And if the Court orders the Department to reverse its decision, the Sault Tribe will likely

be free to open casinos on the parcels. This would lead to a loss of gaming dollars for the

Intervenor Tribes and a consequent reduction in funding for governmental services the tribes

provide to their members. The D.C. Circuit has “generally found a sufficient injury in fact where

a party benefits from agency action, the action is then challenged in court, and an unfavorable

decision would remove the party’s benefit.” Crossroads Grassroots Policy Strategies v. FEC,

788 F.3d 312, 317 (D.C. Cir. 2015) (“Crossroads GPS”). The same reasoning applies here.

       The Sault Tribe’s protestations to the contrary are unpersuasive. It suggests that the “sole

issue presented in this case is whether the Department acted unlawfully in failing to take [the

parcels of land] into trust under MILCSA.” Pl.’s Opp. at 17. It adds that the “[p]roposed

intervenors identify no harm to them from having the land held in trust.” Id. at 17-18. Rather,

“they seek to intervene based on the possibility of a ‘competitive injury’ to their casinos at some

later date.” Id. at 18. This “theory is much too speculative and attenuated to support standing,”

the Sault Tribe argues, because a “critical ‘intervening contingency’ here is whether the lands

will be deemed gaming eligible under the IGRA.” Id. at 18-19.

       Not so. As the Sault Tribe admits, “there is no legal requirement that [it obtain] a formal

determination” that the lands are gaming eligible under the IGRA. Sault Tribe’s Opp. at 7.

Rather, the Tribe may open a facility on lands not eligible for gaming. Id. It does so, however,

“‘at the risk of violating IGRA and other applicable laws.’” Id. (quoting 77 Fed. Reg. 58,769,

58,770 (Sept. 24, 2012)). In fact, if the Department takes the lands into trust, the Tribe suggests

it would be legally required only to “provide [the National Indian Game Commission] with

notice 120 days before opening a [casino].” Id. (citing 25 C.F.R. § 559.2(a)).




                                                 8
       Based on these admissions, then, the Department’s decision likely represents the last

significant hurdle preventing the Tribe from opening new gaming facilities in the Lower

Peninsula. The prospect of these casinos being opened is not so attenuated as to deprive the

Intervenor Tribes of standing to intervene. “[E]ven where the possibility of prevailing on the

merits after remand is speculative, a party seeking to uphold a favorable ruling can still suffer a

concrete injury in fact.” Crossroads GPS, 788 F.3d at 318. See also Bryant v. Yellen, 447 U.S.

352, 366-68 (1980) (finding that movants had standing to intervene “even though they could not

with certainty establish” that they would in fact be harmed by the Department’s adverse action).

       More broadly, the Intervenor Tribes have an interest in the outcome of this case even if

the “sole issue presented” is as narrow as the Sault Tribe suggests. The Sault Tribe, the Saginaw

Tribe, and NHBP all have agreements with the State of Michigan. These compacts explicitly

prohibit the tribes from submitting trust applications to the Department without prior written

agreement from Michigan’s other federally recognized tribes. See, e.g., Sault Tribe Compact,

ECF No. 20-1 at 13. The Intervenor Tribes allege that the Sault Tribe failed to seek this prior

written agreement before filing its applications. See NHBP’s Reply 8. Put simply, they have an

interest in the Court’s determination about how, if at all, the compacts apply to the Sault Tribe’s

submissions to the Department, and to the Department’s decision to deny these applications.

       More still, Michigan sought to enjoin the Sault Tribe from submitting its applications to

the Department in an earlier case. See Michigan v. Sault Ste. Marie Tribe of Chippewa Indians,

737 F.3d 1075 (6th Cir. 2013). There, the tribe acknowledged the possibility of judicial review

of the Department’s decision. Id. at 1081. The Sixth Circuit noted that the court reviewing the

agency’s decision would be well-positioned to evaluate the legal effects of the IGRA and the

tribal compacts on the Sault Tribe’s MILCSA applications. See id. at 1081-82. The Court




                                                 9
agrees. And it finds that the Intervenor Tribes have legally cognizable interests in this review.

For these reasons, it concludes that they have sufficiently shown their standing to intervene.

           The Casinos’ standing presents a closer question. Like the Intervenor Tribes, they assert

that an adverse ruling from this Court would expose the Casinos to “the threat of competition

from multiple new casinos on the Sault Parcels.” Casinos’ Mot. at 15. Unlike the Intervenor

Tribes, however, the Casinos have no direct interest in how MILCSA, the IGRA, and the

Michigan tribal compacts are interpreted.

           Because of this, the Government asks the Court to deny the Casinos’ motion, suggesting

that they “lack standing to weigh in on the proper interpretation of MILCSA.” Fed. Defs.’ Opp.

at 2. The Government makes two primary arguments. First, it suggests that the Casinos’

“alleged injury is too speculative to support standing.” Id. at 5-6. Second, it contends that

“‘economic injury which results from lawful competition cannot, in and of itself, confer standing

on the injured business to question the legality of any aspect of its competitor’s operations.’” Id.

at 7 (quoting Hardin v. Kentucky Utils. Co., 390 U.S. 1, 5 (1968)). Both arguments ultimately

tap out.

        As discussed above, if the Court orders the Department to take the parcels of land into

trust, the Sault Tribe will likely succeed in opening casinos on the land. The resulting loss in

gaming dollars from increased competition is not too speculative to preclude the Casinos from

intervening. And even if the fate of the proposed casinos is speculative, an order compelling the

Department to take the parcels of land into trust would “cause[] a significant immediate injury by

depriving [the Casinos] of the benefit of a favorable final judgment.” Clinton v. New York, 524

U.S. 417, 431 (1998).




                                                   10
         The Government’s contentions about the Casinos’ purported injury are equally

unavailing. True, MILCSA “is not aimed at preventing competitive injury—especially

competitive injury to non-Indian casinos.” Fed. Defs.’ Opp. at 7. But the Department’s decision

to deny the Sault Tribe’s trust applications, if upheld, prevents a substantial competitive injury to

the Casinos. They thus have the right to make legal arguments in defense of that decision. In

short, like the Intervenor Tribes, the Casinos have sufficiently alleged the specter of an injury to

their economic interests that is fairly traceable to an adverse regulatory action by the

Department. And because a decision by this Court could prevent that injury from occurring, it

concludes that the Casinos have Article III standing. Accord Fund for Animals, 322 F.3d at

733. 4


                                                    IV.

         Having determined that both the Intervenor Tribes and the Casinos have standing, the

Court now turns to the Rule 24 requirements. The movants have met the requirements to join the

suit as a matter of right. In the alternative, the Court grants them permission to intervene under

Federal Rule 24(b).



4
  The Government also argues that the Casinos’ “economic interest does not provide a sufficient basis for
standing” because the “‘theory that a market participant is injured for Article III purposes whenever a
competitor benefits from something allegedly unlawful is a boundless theory of standing that has never
been accepted.’” Fed. Defs.’ Opp. at 7 (quoting Washington All. of Tech. Workers v. U.S. Dep’t of
Homeland Sec., 249 F. Supp. 3d 524, 539 (D.D.C. 2017)). Maybe so, but this is not what the Casinos
allege.

Instead, they argue that the Department’s decision to deny the Sault Tribe’s trust applications benefited
them, and that a reversal of this decision would cause them competitive harm. And, as the Government
acknowledges, a market participant may “‘assert standing when the Government takes a step that benefits
his rival and therefore injures him economically.’” Fed. Defs.’ Opp. at 8 (quoting Delta Constr. Co. v.
EPA, 783 F.3d 1291, 1299 (D.C. Cir. 2015)). See also Fund for Animals, 322 F.3d at 733 (noting that
Mongolia’s Ministry had standing because “Mongolia’s sheep are the subject of the disputed regulations,
the country benefits from [the Department’s] current regulations, and Mongolia would suffer concrete
injury if the court were to grant the relief the plaintiffs seek).


                                                   11
                                                    A.

        The Intervenor Tribes and the Casinos meet all four Rule 24(a)(2) requirements. First,

neither the Sault Tribe nor the Government challenge the timeliness of the motions to intervene.

Timeliness is “judged in consideration of all the circumstances,” including “the need for

intervention as a means of preserving the applicant’s rights” and “the probability of prejudice to

those already parties in the case.” United States v. AT&T, 642 F.2d 1285, 1295 (D.C. Cir. 1980).

Here, the Saginaw Tribe filed its motion just 16 days after the Government filed its answer. See

Dkt.; ECF No. 16. The Casinos filed their motion the next day, and NHBP two days after that.

See ECF Nos. 18, 20. Neither the filing of these motions nor the Court’s consideration of their

merits have delayed the case. The Court thus finds that the motions were timely filed.

        Second, because they have shown they have Article III standing, the movants have

necessarily shown that they have a legally protectable interest in the action. See Fund for

Animals, 322 F.3d at 735 (“Our conclusion that the [movant] has constitutional standing is alone

sufficient to establish that [it] has ‘an interest relating to the property or transaction which is the

subject of the action.’”) (citing Fed. R. Civ. P. 24(a)(2)); Mova Pharm. Corp. v. Shalala, 140

F.3d 1060, 1076 (D.C. Cir. 1998) (noting that a movant “need not show anything more than that

it has standing to sue in order to demonstrate the existence of a legally protected interest for

purposes of Rule 24(a)”).

        Third, the Court finds that this action threatens to impair the movants’ interest. In

evaluating this requirement, the Court considers the “practical consequences” of denying

intervention. See Fund for Animals, 322 F.3d at 735. True, the movants could perhaps “reverse

an unfavorable ruling by bringing a separate lawsuit.” Id. But “there is no question that the task




                                                   12
of reestablishing the status quo” if the Department is compelled to take the parcels of land into

trust “will be difficult and burdensome.” Id. Indeed, as their continued opposition to the

planned casinos is likely, the movants’ “involvement [here] may lessen the need for future

litigation to protect their interests.” Nat. Res. Def. Council v. Costle, 561 F.2d 904, 911 (D.C.

Cir. 1977).

       Fourth, the movants must show that the Government’s representation of their interest

“may be inadequate.” Fund for Animals, 322 F.3d at 735. The movants have the edge here: the

showing required to meet this burden is “not onerous.” Id. Generally, a movant “should be

allowed to intervene unless it is clear that the party will provide adequate representation for the

absentee.” Id.

       The Sault Tribe suggests that the “proposed intervenors do not explain how their

participation as parties in an APA case could remedy any perceived inadequacies in the

Department’s defense of its decision.” Pl.’s Opp. at 27. Judicial review, the tribe adds, is

“presumptively limited to the administrative record,” and “an agency action may be upheld only

based on the reasons offered by the agency in the order under review.” Id. (citing SEC v.

Chenery Corp., 332 U.S. 194, 196 (1947)). This requirement “undercuts—if not eliminates—

any rationale for intervention.” Id.

       Not so. Again, Fund for Animals is instructive. There, the plaintiffs also alleged that the

Department violated the APA. Fund for Animals, 322 F.3d at 730. The D.C. Circuit noted that it

has “often concluded that governmental entities do not adequately represent the interests of

aspiring intervenors.” Id. at 736. Indeed, courts “look skeptically on government entities

serving as adequate advocates for private parties.” Crossroads GPS, 788 F.3d at 721. This is

because a government is “charged by law with representing the public interest of its citizens.”




                                                 13
Fund for Animals, 322 F.3d at 737. By contrast, private parties often seek to protect “a more

narrow . . . financial interest not shared by” the public at large. Id. Thus, the court found that the

Department would not adequately represent the movant’s interests.

        So too here. The Intervenor Tribes and the Casinos have a narrow financial interest that

the Government does not share. The Government need not, and indeed cannot reasonably be

expected to, represent these interests. And, in any event, the Intervenor Tribes assert an interest

in the correct interpretation of the Michigan tribal compacts and their impact on the

Department’s decision.

        True, the Department did not address these compacts in deciding to decline the Sault

Tribe’s applications. And it is also true that the Court must restrict its analysis to the

administrative record. But this does not necessarily mean the compacts have no relevance. The

Court could find, for instance, that the Department erred by failing to consider the effect of the

Sault Tribe’s compact with Michigan and the IGRA on the Department’s ability to accept and

review the trust applications. 5 And, that the Government opposed the Casinos’ request to

intervene may itself suggest that the former will not adequately represent their interests. The

Court therefore finds that the movants have met their “minimal” burden to show that the

Government might not fully represent their interests. See Forest Cty. Potawatomi Cmty. v.

United States, 317 F.R.D. 6, 14 n.10 (D.D.C. 2016) (citing Hodgson v. United Mine Workers of

Am., 473 F.2d 118, 130 (D.C. Cir. 1972)). So, because they have met all the requirements of

Rule 24(a)(2), the Court finds that NHBP, the Saginaw Tribe, and the Casinos may intervene as a

matter of right.


5
  To be clear, the Court is not making any finding about the applicability of the tribal compacts or the
IGRA to this case. These may well be, as the Sault Tribe suggests, irrelevant to the Department’s
decision and the legal question at issue. Rather, this point simply highlights a divergence of interest
between the Government and the Intervenor Tribes.


                                                    14
                                                   B.

          Even if the Intervenor Tribes and the Casinos cannot intervene as a matter of right, the

Court finds that they should be permitted to intervene under Rule 24(b)(1)(B). In granting

permissive intervention, the Court recognizes that Indian tribes’ “participation in litigation

critical to their welfare should not be discouraged.” Arizona v. California, 460 U.S. 605, 615

(1983).

          As described above, the movants have established their standing and that their motions

were timely filed. Additionally, because the Court has federal question jurisdiction over this

case, it has independent jurisdiction over the movants’ answers and future motions. See 28

U.S.C. § 1331. Permissive intervention imposes two additional requirements. First, the Court

must find that the movants have a “claim or defense that shares with the main action a common

question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Second, it must conclude that intervention

will not “unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ.

P. 24(b)(3).

          These requirements are satisfied here. The movants seek to defend the Department’s

decision to deny the Sault Tribe’s trust applications. See, e.g., NHBP’s Mot. at 13; Saginaw

Tribe’s Mot. at 23; Casinos’ Mot. at 22. That they share this defense in common with the

Department is sufficient under Rule 24(b)(1)(B). See Neusse v. Camp, 385 F.2d 694, 704-05

(D.C. Cir. 1967) (explaining that Rule 24(b)’s common claim or defense requirement “is not

interpreted strictly so as to preclude permissive intervention”); 100Reporters LLC v. U.S. Dep’t

of Justice, 307 F.R.D. 269, 286 (D.D.C. 2014) (finding that “similarities between the issues




                                                  15
presented” by the intervenors and the Department of Justice showed a common question of law

or fact).

        Finally, the Court finds that the intervenors will not delay or unduly complicate the

proceedings. The Sault Tribe suggests that “the burdens on the Court and the Sault Tribe of

adding three additional parties to the case would be significant.” Pl.’s Opp. at 31. It worries that

their participation “will complicate, rather than facilitate, the efficient resolution of this case.”

Id. at 32. The Court is sensitive to these concerns and will, as described in the accompanying

Order, “impose reasonable conditions on [the] intervenors’ participation to ensure an orderly,

efficient resolution of the case.” Id. Beyond these conditions, the Court will also increase the

Sault Tribe’s page limits to provide the tribe ample opportunity to respond to all arguments

raised during summary judgment briefing. With these conditions in place, the Court will be able

to manage future proceedings in a fair, efficient, and expeditious manner.

                                                    V.

        For these reasons, the Motions to Intervene filed by the Saginaw Tribe, NHBP, and the

Casinos will be granted. A separate Order accompanies this opinion.


                                                                             2019.04.24
                                                                             18:04:15 -04'00'
Dated: April 24, 2019                                    TREVOR N. McFADDEN, U.S.D.J.




                                                   16